               Case 5:20-cv-00328-XR Document 44 Filed 02/26/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

JACK IN THE BOX, INC. and                         §
JACK IN THE BOX EASTERN DIVISION                  §
L.P.,                                             §
           Plaintiffs,                            §          CIVIL ACTION NO. 5:20-CV-328
                                                  §
         vs.                                      §
                                                  §
SAN-TEX RESTAURANTS, INC., ANIL S.                §
YADAV, ATOUR EYVAZIAN, and                        §
VANDANA YADAV,                                    §
                                                  §
                  Defendants.                     §



                      STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiffs/Counter-Claim Defendants, JACK IN THE BOX, INC., DIFFERENT RULES,

LLC, JACK IN THE BOX PROPERTIES and its predecessor-in-interest JACK IN THE BOX

EASTERN           DIVISION,     L.P.,   and   Defendants/Counter-Claim     Plaintiffs,   SAN-TEX

RESTAURANTS, INC., ANIL S. YADAV, ATOUR EYVAZIAN, and VANDANA YADAV,

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of

this entire action, with prejudice. Each party shall be responsible for their own attorney’ fees and

costs.
           Case 5:20-cv-00328-XR Document 44 Filed 02/26/21 Page 2 of 2




 By: /s/ Amanda Crouch                                    By: /s/Robert F. Salkowski
 JACKSON WALKER, LLP                                      ZARCO, EINHORN, SALKOWSKI
 Amanda Crouch                                            &
 State Bar No. 24077401                                   BRITO, P.A.
 E-mail: acrouch@jw.com                                   Robert Zarco (PHV)
 1112 E. Pecan Street, Suite 2400                         Robert F. Salkowski (PHV)
 San Antonio, Texas 78205                                 2 S. Biscayne Blvd., Suite 3400
 Telephone: (210) 978-7784                                Miami, FL 33131
 Facsimile: (210) 978-7790
                                                          Telephone: (305)374-5418
 and                                                      Facsimile: (305)374-5428
                                                          E-mail: rzarco@zarcolaw.com
 Stacy Allen                                              E-mail: rsalkowski@zarcolaw.com
 State Bar No. 24034185
 E-mail: stacyallen@jw.com                                and
 100 Congress Ave, Suite 1100
 Austin, Texas 78701                                      NAMAN, HOWELL, SMITH, & LEE,
 Telephone: (512) 236-2000                                PLLC
 Facsimile: (512) 236-2002                                David L. Ortega
                                                          State Bar No. 00791377
 and                                                      E-mail: dortega@namanhowell.com
                                                          Telephone: (210) 731-6354
 Samuel S. Allen                                          Fax: (210) 785-2951
 State Bar No. 01057000                                   10001 Reunion Place, Suite 600
 E-mail: sallen@jw.com                                    San Antonio, Texas 78216
 136 W. Twohg Ave, Suite B
 San Angelo, Texas 76903                                  Attorneys for Defendants
 Telephone: (325) 481-2550
 Facsimile: (325) 481-2552

 Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing was served via CM/ECF

in accordance with the Federal Rules of Civil Procedures on this 26th day of February, 2021, to the

following counsel of record:

 Amanda Crouch                      Stacy Allen                     Samuel S. Allen
 Jackson Walker, LLP                Jackson Walker, LLP             Jackson Walker, LLP
 1112 E. Pecan Street               100 Congress Ave, Suite 1100    136 W. Twohg Ave
 Suite 2400                         Austin, Texas 78701             Suite B
 San Antonio, Texas 78205                                           San Angelo, Texas 76903

                                                By: /s/Robert F. Salkowski
                                                      Robert F. Salkowski


                                                 2
